Morphy, J.
The plaintiff having paid to Archibald P. Howe, the amount of a judgment for which he had become liable, as surety on an appeal bond, for one John Frazer, obtained, on the 21st of February, 1842, a judgment subrogating him to all the rights of Howe ; who, on the 16th of December, 1840, had had a. judgment entered up against the defendant Vaudry, as surety of the said Frazer, on a bail bond given at the inception of the suit. Having vainly endeavored, as he alleges, to obtain satisfaction of the judgment-to which he was thus subrogated, the plaintiff, on the 31st of October, 1842. brought the present action, in which he seeks to avoid, and have revoked, a sale made by the defen*396dant Vaudry to F. Buisson on the 1st of December, 1840, as simulated, and executed in fraud of his rights. Several exceptions were taken by the defendant. The judge found it necessary to examine only one of them, to wit, that of prescription, which he sustained, and the plaintiff has appealed.
The inferior Judge decided.correctly. The prescription relied on is founded upon art. 1989 of the Civil Code, which declares that the revocatory action is limited to one year, if brought by a creditor individually, to be counted from the time he has obtained judgment against the debtor. It is clear, under this provision of law, that Howe, who had obtained his judgment against Vaudry, on the 16th of December, 1840, could not have brought a revocatory action against him on the 31st of October, 1842. It is equally clear, that jf Jlowe could not do it, Walker cannot; for a person subrogated to the rights of another cannot have any other, or greater rights than the latter had. But, it is contended, that the one year should he counted only from the 21st of February, 1842, when the plaintiff obtained a judgment against Vaudry. This judgment was not one rendered against the defendant, within the meaning of the article above quoted. It only gave to Walker the right of enforcing, for his own benefit, the judgment already rendered on the 16th of December, 1840, in favor of Howe; or, in other words, declared him subrogated to all Howe’s rights under this judgment, in the same manner as if he had obtained from Howe a conventional subrogation to his said rights.

Judgment affirmed.